EXHIBIT 4.242 RENTAL CAR FINANCE CORP., as Issuer and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee AMENDED AND RESTATED SERIES 2010-3 SUPPLEMENT dated as of September 29, 2011 to AMENDED AND RESTATED BASE INDENTURE dated as of February 14, 2007 Rental Car Asset Backed Variable Funding Notes, Series 2010-3 TABLE OF CONTENTS Page ARTICLE 1 DESIGNATION 1 ARTICLE 2 DEFINITIONS AND CONSTRUCTION 3 Section 2.1 Definitions and Construction.(a) 3 ARTICLE 3 GRANT OF RIGHTS UNDER THE MASTER LEASE 45 Section 3.1 Grant of Security Interest 45 ARTICLE 4A INITIAL ISSUANCE AND INCREASES AND DECREASES OF SERIES 2010-3 INVESTED AMOUNT OF SERIES 2010-3 NOTES 47 Section 4A.1 Issuance in Definitive Form; Series 2010-3 Maximum Invested Amount 47 Section 4A.2 Procedure for Increasing the Series 2010-3 Invested Amount 48 Section 4A.3 Decreases 50 ARTICLE 4 ALLOCATION AND APPLICATION OF COLLECTIONS 51 ARTICLE 5 AMORTIZATION EVENTS 78 Section 5.1 Series 2010-3 Amortization Events 78 Section 5.2 Waiver of Past Events 81 Section 5.3 Rights of the Trustee upon Amortization Event or Certain Events of Default 82 Section 5.4 Servicer Default 82 ARTICLE 6 COVENANTS 83 Section 6.1 Series 2010-3 Minimum Subordinated Amount 83 Section 6.2 Series 2010-3 Minimum Liquidity Amount 83 Section 6.3 Financed Vehicles 83 Section 6.4 Other Series 83 ARTICLE 7 FORM OF SERIES 2010-3 NOTES 83 ARTICLE 8 GENERAL 84 Section 8.1 Payment of Rating Agencies’ Fees 84 Section 8.2 Exhibits 84 Section 8.3 Ratification of Base Indenture 84 Section 8.4 Counterparts 84 Section 8.5 Governing Law 85 Section 8.6 Amendments 85 Section 8.7 Monthly Noteholders’ Statement 86 Section 8.8 Trustee Directions 89 i Section 8.9 Notices to Rating Agencies 89 Section 8.10 Additional UCC Representations 90 Section 8.11 Specified Change in Control Counterparty Amendments 90 Section 8.12 Termination 90 Schedule 1
